Case 7:13-cr-00186-CS Document 25 Filed 04/27/20 Page 1of1 [pn

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee ee ee eee eee eee x
USA,
-against- Docket No. 13-cr-00186-cs
Marcus Chestnut, ORDER |
we eee ee ee ee eee ee eee ee ee ee ee eee ee eee x
Seibel, J

 

Based on safety concerns, I have agreed to file the Judgment in this case under seal, and
that for the time being the whole case is to remain under seal.

The parties are to submit a joint letter to this court in six (6) months stating that
continued sealing is necessary, and if so, why.

So Ordered:

Dated: White Plains, New York
March 13, 2015

‘sf Cathy Seibel, U.S.D.J.

 
